


Exhibit 10.3

 

TAKE-TWO INTERACTIVE SOFTWARE, INC.
AMENDMENT TO
PERFORMANCE BASED RESTRICTED STOCK AGREEMENT

 

This Amendment (this “Amendment”) to the Performance Based Restricted Stock
Agreement (the “Agreement”), dated as of May 20, 2011, by and between Take-Two
Interactive Software, Inc. (the “Company”) and ZelnickMedia Corporation
(the “Participant”), is made effective as of December 2, 2014.

 

WHEREAS, the Company and the Participant are parties to the Agreement; and

 

WHEREAS, the Company and the Participant now desire to amend the Agreement in
order to amend the vesting date applicable to certain Shares of Restricted Stock
granted pursuant to the Agreement.

 

NOW, THEREFORE, in consideration of the covenants and agreements herein
contained, the parties hereto hereby agree as follows:

 

1.                                      Capitalized Terms.  Capitalized terms
that are not defined in this Amendment shall have the meanings ascribed thereto
in the Agreement.

 

2.                                      Amendments to the Agreement.  Annex A
attached to the Agreement shall be amended as follows:

 

(a)         All references to “April 1, 2015” shall be replaced with references
to “May 15, 2015”.

 

(b)         The Subsequent Vesting Date for purposes of any Shares that remain
eligible to vest pursuant to Section B of Annex A shall be May 15, 2015.

 

(c)          The Initial Vesting Date and Subsequent Vesting Date for purposes
of any Shares that remain eligible to vest pursuant to the second paragraph of
Section C of Annex A shall be May 15, 2015.

 

(d)         Notwithstanding the foregoing amendments, April 1, 2015 shall be the
date used to calculate the Measurement Price to determine the Vesting Percentage
for purposes of Sections A and B of Annex A.

 

3.                                      Ratification and Confirmation.  Except
as specifically amended hereby, the Agreement is hereby ratified and confirmed
in all respects and remains in full force and effect, it being the intention of
the parties hereto that this Amendment and the Agreement be read, construed and
interpreted as one and the same instrument.  In the event of any conflict
between the terms of this Amendment and the terms of the Agreement, the terms of
this Amendment shall control.

 

4.                                      Affirmations of the Participant.  By the
Participant’s signature below, the Participant represents to and agrees with the
Company that the Participant hereby accepts this Amendment subject to all of the
terms and provisions hereof. The Participant has reviewed this

 

1

--------------------------------------------------------------------------------


 

Amendment in its entirety, has had an opportunity to obtain the advice of
counsel prior to executing this Amendment and fully understands all of the
provisions of this Amendment.

 

5.                                      Governing Law.  This Amendment shall be
governed by and construed in accordance with the laws of the State of Delaware,
without reference to principles of conflict of laws.

 

6.                                      Headings.  Section headings are for
convenience only and shall not be considered a part of this Amendment.

 

7.                                      Counterparts.  This Amendment may be
executed in counterparts, each of which shall constitute an original, but all of
which when taken together shall constitute a single contract.

 

*                                        
*                                         *

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Amendment to the Agreement as
of the date first set forth above.

 

 

 

TAKE-TWO INTERACTIVE SOFTWARE, INC.

 

 

 

 

 

By:

/s/ Daniel Emerson

 

Name:

Daniel Emerson

 

Title:

EVP & GC

 

 

 

 

 

ZELNICKMEDIA CORPORATION

 

 

 

 

 

By:

/s/ Karl Slatoff

 

Name:

Karl Slatoff

 

Title

Authorized Signatory

 

3

--------------------------------------------------------------------------------

 
